Citation Nr: 0811274	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  95-24 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

The veteran represented by:  Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel

INTRODUCTION

The veteran served on active duty in the military from 
January 1969 to August 1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 1995 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
which denied the veteran's claims for service connection for 
PTSD and a TDIU.  In December 1997, April 2001, and March 
2006, the Board remanded the claims for additional 
development.  Jurisdiction was later transferred to the RO in 
Providence, Rhode Island.  

In a May 2007 decision, the RO granted service connection for 
PTSD.  This decision is considered a full grant of the 
benefits requested.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) (increased rating issues are separate from 
service connection issues).  Accordingly, this claim is no 
longer before the Board.  

In October 2007, the veteran and his wife testified at a 
hearing before the undersigned using video-conferencing 
technology.  In November 2007, the Board received additional 
evidence from the veteran, including records of VA treatment 
for PTSD.  In March 2008, he waived initial consideration of 
this evidence by the RO.  See 38 C.F.R. §§ 20.800, 20.1304(c) 
(2007).


FINDING OF FACT

The veteran is not precluded from securing and maintaining 
substantially gainful employment as a result of PTSD, his 
only service-connected disability.  


CONCLUSION OF LAW

The criteria have not been met for a TDIU.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
3.340, 3.341, 4.15, 4.16 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Pursuant to the VCAA, upon receipt of complete or 
substantially complete application for benefits, and prior to 
an initial unfavorable decision, VA must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  

The veteran was sent a VCAA notice letter in February 2005.  
The letter provided him with notice of the evidence necessary 
to substantiate his claim, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The 
letter also specifically requested that he submit any 
evidence in his possession pertaining to his claim.  Thus, 
the content of the letter provided satisfactory VCAA notice 
in accordance with § 5103(a) and § 3.159(b)(1) as specified 
in Pelegrini II.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that the VCAA applies "generally to all five elements 
of a claim for service connection": 
(1) veteran status; (2) existence of a disability; (3) 
service connection of the disability; (4) degree of 
disability; and (5) effective date of the disability).  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 487 (2006).  
The VCAA notice to the veteran did not describe the type of 
evidence necessary to establish an effective date for a TDIU.  
Since the Board concludes that the preponderance of the 
evidence is against this claim, any question as to the 
appropriate downstream effective date to be assigned is 
rendered moot.

In developing his claim, VA obtained the veteran's service 
treatment records, VA treatment records, and his records from 
the Social Security Administration (SSA).  A VA examination 
was scheduled in November 2000, but he failed to report and 
did not provide good cause for his failure in this regard.  
Under 38 C.F.R. 
§ 3.655(b) (2007), when a claimant fails to report for an 
examination that was scheduled in conjunction with an 
original claim, the claim must be rated based on the evidence 
of record.   Nevertheless, another VA examination was 
scheduled in July 2006 and the veteran appeared for it.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As will be 
explained in greater detail below, the evidence establishes 
that the veteran is able to secure and follow substantially 
gainful employment.  Therefore, it is not necessary to obtain 
an opinion regarding this.  

There is no reported evidence that has not been obtained and 
no further development is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  
Accordingly, the Board will address the merits of the claim.


Governing Statutes and Regulations

A TDIU may be assigned where the schedular rating is less 
than total when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).  

Marginal employment will not be considered substantially 
gainful employment.  Marginal employment will be held to 
exist when the veteran's earnings do not exceed the poverty 
threshold for one person as established by the U.S. 
Department of Commerce, Bureau of the Census.  38 C.F.R. 
§ 4.16(b).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  The Board 
is precluded from granting a TDIU under § 4.16(b) in the 
first instance.  Where the evidence suggests that a veteran 
may be unemployable due to service connected conditions that 
do not meet the percentage requirements, the Board is 
required to remand the claim for referral to the appropriate 
first line authority for consideration of entitlement to TDIU 
under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 
1, 10 (2001).

A veteran may be considered as unemployable upon termination 
of employment that was provided on account of disability, or 
in which special consideration was given on account of the 
same, when it is satisfactorily shown that he or she is 
unable to secure further employment.  38 C.F.R. § 4.18 
(2007).  

Age may not be considered as a factor in evaluating service-
connected disability; and unemployability, in service-
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  
38 C.F.R. § 4.19 (2007).

Legal Analysis

The RO received the veteran's claim for a TDIU in November 
1994.  He is service-connected for PTSD, which has been 
assigned a 100 percent rating from April 1993 to November 
1998; a 50 percent rating from November 1998 to November 
2000; a 0 percent rating from November 2000 to July 2006; and 
a 50 percent rating from July 2006.  The veteran does not 
have any other service-connected disabilities.

The 100 percent schedular rating for PTSD from April 1993 to 
November 1998, renders the claim for a TDIU moot during that 
period of time.  38 C.F.R. § 4.16(a); VAOPGCPREC 6-99 
(June 7, 1999), 64 Fed. Reg. 52375 (1999).  See also Roberson 
v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. 
Principi, 
15 Vet. App. 1 (2001).  Therefore, the Board will only 
consider whether he is entitled to a TDIU since November 
1998.

A November 1998 private medical record from Dr. Colcher for 
the Massachusetts Rehabilitation Commission Disability 
Determination Services indicates the veteran said that he had 
not worked for 6 to 7 years.  The doctor said that given the 
veteran's psychiatric picture, one would expect that he would 
have significant problems concentrating and recalling 
instructions in a work setting, as well as responding 
appropriately to work pressures and social aspects of work.  
Nevertheless, he was judged confident to independently manage 
his finances.  

A November 1999 VA treatment record indicates the veteran was 
treated for a viral syndrome after returning from a Caribbean 
cruise.  He requested a letter so that he could return to 
work.  

The report of the July 2006 VA examination for PTSD indicates 
the veteran said that he worked for a company doing repairs 
and carpentry.  He said he sometimes worked full-time and 
other times worked part-time.  He said that he could work up 
to 40 hours per week, but that his company was flexible if he 
wanted to take time off.  He said he could still work well 
enough if left alone and did not have to work around many 
other people.  He said he did not allow his PTSD symptoms to 
interfere with his work.

In September 2006, the veteran submitted information 
regarding his work history (VA Form 21-8940).  He indicated 
that he had worked for New Age Technologies from February 
1997 to January 2000, and for Hillcrest Acres from March 2000 
until present.  

In October 2006, Hillcrest Acres submitted information 
regarding the veteran's employment.  He began working for the 
company in October 2000 as a maintenance worker.  He worked 8 
hours a day and 40 hours per week.  He had earned $28,150.02 
during the preceding 12 months of employment.  He had not had 
any time lost due to a disability in the preceding 12 months 
and there were no concessions made for a disability at his 
job.  

Information about the veteran's earnings for purposes of the 
Federal Insurance Contribution Act (FICA) indicates he earned 
$17,998 in 1998, $22,454 in 1999, $15,748 in 2000, $320 in 
2001, $24,543 in 2002, $33,916.48 in 2003, $33,366 in 2004, 
$31,991 in 2005, and $28,209 in 2006.  Except for the 2001 
figure, these amounts all exceed the poverty thresholds 
established by the Census Bureau.  United States Department 
of Health and Human Services, Prior HHS Poverty Guidelines 
and Federal Regiser References; 
http://aspe.hhs.gov/POVERTY/figures-fed-reg.shtml.

In October 2007, the veteran testified that that his 
employment was unsteady and that he was not happy at his job.  
He said that many people have told him to quit his job, but 
that he was trying to continue working.  He said that he had 
a difficult time with his superiors.  His wife testified that 
stress from the veteran's job had negatively impacted their 
marriage and family life.  

VA treatment records in June and July 2007 show the veteran 
was treated for PTSD.  He said that he had problems with his 
female boss at work and would often get into fights with her 
and leave early.

Since November 1998, the veteran has not met the schedular 
requirements for a TDIU under 38 C.F.R. § 4.16(a).  
Therefore, the only way he can possibly receive this benefit 
is on an extra-schedular basis.  38 C.F.R. §§ 3.321(b)(1), 
4.16(b).

In this case, there is no showing that the veteran's service-
connected disability presents such an exceptional or unusual 
disability picture so as to warrant the assignment of a TDIU 
on an extraschedular basis.  See 38 C.F.R. § 3.321.  The 
evidence indicates he has been gainfully employed since 1997.  
Although his FICA earnings do not show substantial income in 
2001, Hillcrest Acres indicated that he has worked full-time 
for the company since October 2000.  

While the veteran likely has some level of occupational 
impairment resulting from his service-connected PTSD, he has 
managed to sustain gainful employment at the same job for 7 
years.  Hence, he does not meet the criteria for TDIU.

In the absence of evidence of unemployment, the Board is not 
required to remand the claim for consideration under 
38 C.F.R. § 4.16(b).  Cf. Bowling v. Principi.

The claim for a TDIU must be denied because the preponderance 
of the evidence is against the claim-meaning there is no 
reasonable doubt to resolve in the veteran's favor.  
38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claim for a TDIU is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


